Case 1:19-cv-03628-NGG-VMS Document 1 Filed 06/20/19 Page 1 of 20 PageID #: 1




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------x
  ATIBA CLARKE                                                          CV

                                              Plaintiff,
                      -against-                                         COMPLAINT

  JAMAICA GROUP 26 LLC AND JP MORGAN                                    JURY TRIAL REQUESTED
  CHASE BANK, N.A.

                                              Defendants.
  ---------------------------------------------------------------x

                                                 COMPLAINT

        Plaintiff Atiba Clarke (hereafter referred to as "plaintiff”), by counsel, Parker Hanski LLC,

as and for the Complaint in this action against defendants Jamaica Group 26 LLC and JP Morgan

Chase Bank, N.A. (together referred to as "defendants"), hereby alleges as follows:

                                        NATURE OF THE CLAIMS

        1.          This lawsuit opposes pervasive, ongoing and inexcusable disability

discrimination by the defendants. In this action, plaintiff seeks declaratory, injunctive and

equitable relief, as well as monetary damages and attorney’s fees, costs and expenses to redress

defendants’ unlawful disability discrimination against plaintiff, in violation of Title III of the

Americans with Disabilities Act (“ADA”) 42 U.S.C. §§ 12181 et. seq. and its implementing

regulations, the New York State Executive Law (the "Executive Law''), § 296, New York State

Civil Rights Law, § 40, and the Administrative Code of the City New York (the ''Administrative

Code''), § 8-107. Plaintiff also alleges claims for Negligence. As explained more fully below,

defendants own, lease, lease to, operate and control a place of public accommodation that violates

the above-mentioned laws. Defendants are vicariously liable for the acts and omissions of their

employees and agents for the conduct alleged herein.
Case 1:19-cv-03628-NGG-VMS Document 1 Filed 06/20/19 Page 2 of 20 PageID #: 2




       2.      These defendants made a financial decision to ignore the explicit legal requirements

for making their place of public accommodation accessible to persons with disabilities – all in the

hopes that they would never be caught. In so doing, defendants made a calculated, but unlawful,

decision that disabled customers are not worthy. The day has come for defendants to accept

responsibility. This action seeks to right that wrong via recompensing plaintiff and making

defendants’ place of public accommodation fully accessible so that plaintiff can finally enjoy the

full and equal opportunity that defendants provide to non-disabled customers.

                                  JURISDICTION AND VENUE

       3.         This Court has jurisdiction over this matter pursuant to 42 U.S.C. §

12188 and 28 U.S.C. §§ 1331 and 1343 as this action involves federal questions regarding the

deprivation of plaintiff's rights under the ADA. The Court has supplemental jurisdiction over

plaintiff's related claims arising under the New York State and City laws pursuant to 28 U.S.C. §

1367(a).

       4.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because defendants’

acts of discrimination alleged herein occurred in this district and defendants’ place of public

accommodation that is the subject of this action is located in this district.

                                              PARTIES

       5.      At all times relevant to this action, plaintiff Atiba Clarke has been and remains

currently a resident of the State and City of New York.

       6.      At all times relevant to this action, plaintiff Atiba Clarke has been and remains a

wheelchair user. Plaintiff suffers from medical conditions that inhibit walking and restrict body

motion range and movement.

       7.      Defendant Jamaica Group 26 LLC owns the property located at 161-10 Jamaica

Avenue in Queens County, New York (hereinafter referred to as “161-10 Jamaica Avenue”).
Case 1:19-cv-03628-NGG-VMS Document 1 Filed 06/20/19 Page 3 of 20 PageID #: 3




         8.     Defendant Jamaica Group 26 LLC is licensed to and does business in New York

State. Defendant JP Morgan Chase Bank, N.A. is licensed to do and does business in New York

State.

         9.     At all relevant times, defendant JP Morgan Chase Bank, N.A. operates and/or leases

property located at 161-10 Jamaica Avenue from the defendant Jamaica Group 26 LLC

(hereinafter referred to as the “Chase Bank” premises).

         10.    Upon information and belief, Jamaica Group 26 LLC and JP Morgan Chase Bank,

N.A. have a written lease agreement.

         11.    Upon information and belief, defendants are related companies under common

control.

                 ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

         12.    Each of the defendants is a public accommodation as they own, lease, lease to,

control or operate a place of public accommodation, the Chase Bank premises located at 161-10

Jamaica Avenue, within the meaning of the ADA (42 U.S.C. § 12181 and 28 C.F.R. § 36.104), the

Executive Law (§ 292(9)) and the Administrative Code (§ 8-102(9)).

         13.    The Chase Bank premises is a place of public accommodation within the meaning

of the ADA (42 U.S.C. § 12181 and 28 C.F.R. § 36.104), the Executive Law (§ 292(9)) and the

Administrative Code (§ 8-102(9)) as it is a facility operated by a private entity and its operations

affect commerce.

         14.    Numerous architectural barriers exist at defendants’ place of public accommodation

that prevent and/or restrict access to plaintiff, a person with a disability.

         15.    Upon information and belief, 161-10 Jamaica Avenue was designed and constructed

for first possession after January 26, 1993.
Case 1:19-cv-03628-NGG-VMS Document 1 Filed 06/20/19 Page 4 of 20 PageID #: 4




       16.     At some time after January 1992, defendants made alterations to 161-10 Jamaica

Avenue, including areas adjacent and/or attached to 161-10 Jamaica Avenue.

       17.     At some time after January 1992, defendants made alterations to the Chase Bank

premises, and to areas of 161-10 Jamaica Avenue related to the Chase Bank premises.

       18.     At some time after January 1992, defendants altered the primary function areas of

the Chase Bank premises and 161-10 Jamaica Avenue that relate to the Chase Bank premises.

       19.     Since the effective date of § 27-292 of the Administrative Code (also known as

“Local Law 58”), defendants have constructed and/or made alterations to the Chase Bank

premises, and to areas of 161-10 Jamaica Avenue related to the Chase Bank premises.

       20.     Within the past three years of filing this action, plaintiff attempted to and desired to

access the Chase Bank premises.

       21.     The services, features, elements and spaces of defendants’ place of public

accommodation are not readily accessible to, or usable by plaintiff as required by the Americans

with Disabilities Act Accessibility Guidelines, 28 C.F.R. Part 36, Appendix A, and adopted by the

United States Department of Justice in 1991 as the Standards for Accessible Design (“1991

Standards”) or the revised final regulations implementing Title III of the ADA adopted by the

United States Department of Justice in 2010 as the 2010 Standards for Accessible Design (“2010

Standards”).

       22.     The services, features, elements and spaces of defendants’ place of public

accommodation are not readily accessible to, or usable by plaintiff as required by the

Administrative Code § 27-292 et. seq.

       23.     Because of defendants failure to comply with the above-mentioned laws, including

but not limited to the 1991 Standards or the 2010 Standards and the Administrative Code, plaintiff
Case 1:19-cv-03628-NGG-VMS Document 1 Filed 06/20/19 Page 5 of 20 PageID #: 5




was and has been unable to enjoy safe, equal and complete access to defendants’ place of public

accommodation.

       24.     Defendants' place of public accommodation has not been designed, constructed, or

altered in compliance with the 1991 Standards, the 2010 Standards, the Administrative Code, the

Building Code of the City of New York (“BCCNY”), or the 2014 New York City Construction

Code (“2014 NYC”).

       25.     Barriers to access that plaintiff encountered and/or which deter plaintiff from

patronizing the defendants’ place of public accommodation as well as barriers that exist include,

but are not limited to, the following:


       I.      The public entrance is accessible. See below.
               Defendants fail to provide that at least 50% of all its public entrances are
               accessible. See 1991 Standards 4.1.3.8(a)(i).
               Defendants fail to provide that at least 60% of all its public entrances are
               accessible. See 2010 Standards 206.4.1.
               Defendants fail to provide that ALL of its public entrances are accessible. See 2014
               NYC 1105.1.

       II.     The exterior public entrance doorway lacks level maneuvering clearances at the pull
               side of the doorway due to sloping at the sidewalk.
               Defendants fail to provide an accessible door with level maneuvering clearances.
               See 1991 Standards 4.13.6, 2010 Standards 404.2.4, and 2014 NYC 404.2.3.

       III.    The exterior public entrance doorway is very heavy and is difficult to operate due to
               the force required to open the doorway.
               At entrance doors, Defendants fail to provide a door that requires less than eight-
               and one-half pounds of force to open. Any door so heavy that it prevents entrance
               by people with disabilities may deny them access to goods and services, which is
               covered under the ADA. See 1991 Standards 4.1.1(1) and 2010 Standards 201.1.

       IV.     Neither leaf of the exterior public entrance doorway provides 32 inches of clear
               opening width.
               At double leaf doors, Defendants fail to provide at least one active leaf with 32
               inches of clear opening width. See 1991 Standards 4.13.4, 2010 Standards 404.2.2,
               and 2004 NYC 404.2.1.
Case 1:19-cv-03628-NGG-VMS Document 1 Filed 06/20/19 Page 6 of 20 PageID #: 6




         V.      There is less than 48 inches between the two doors in a series at the public
                 entrance vestibule.
                 At two doors in a series (or a vestibule), Defendants fail to provide a level
                 floor area that is 48 inches between the two doors plus the width of doors
                 swinging into the space. See 1991 Standards 4.13.7, 2010 Standards
                 404.2.6, and 2014 NYC 404.2.5.

         VI.     There is no room for a tuning space between the two doors in a series at
                 the public entrance vestibule.
                 At two doors in a series (or a vestibule), Defendants fail to provide a level
                 tuning space between the two doors. See 2014 NYC 404.2.5.

         VII.    Neither leaf of the interior public entrance doorway provides 32 inches of
                 clear opening width.
                 At double leaf doors, Defendants fail to provide at least one active leaf
                 with 32 inches of clear opening width. See 1991 Standards 4.13.4, 2010
                 Standards 404.2.2, and 2004 NYC 404.2.1.

         VIII.   There are three (3) total teller/service counters. None of the teller/service
                 counters are accessible. See below.
                 Defendants fail to provide that at least one of each type of sales and/or
                 service counter is accessible. See 1991 Standards 7.2(1), 2010 Standards
                 227.3, and 2014 NYC 1109.12.

         IX.     All three (3) teller/service counters are more than 36 inches above the
                 finish floor.
                 Defendants fail to provide an accessible portion of counter that is no
                 greater than 36 inches above the finish floor and no less than 36 inches in
                 length (and extends the same depth as the general sales and/or service
                 counter) at accessible sales and/or service counters. See 1991 Standards
                 7.2(1), 2010 Standards 904.4, and 2014 NYC 904.3.

         X.      An accessible route is not provided between the main level and the raised
                 level where the person banking cubical are located. There are three (3)
                 access points to the raised level. All three access points to the raised level
                 have a step. One (1) of the access point to the raised level is labeled with a
                 sign that reads “Chase Private Client”.
                 Defendants fail to provide an accessible route to each level and mezzanine
                 required to be accessible. See 1991 Standards 4.1.3(5), 2010 Standards
                 206.2.3, and 2014 NYC 1104.4
                 Defendants fail to provide that changes in level greater than 1/2-inch high
                 are ramped. See 1991 Standards 4.3.8, 2010 Standards 303.4, and 2014
                 NYC 303.3.




                                               1
Case 1:19-cv-03628-NGG-VMS Document 1 Filed 06/20/19 Page 7 of 20 PageID #: 7




           26.     Upon information and belief, a full inspection of the defendants’ place of

   public accommodation will reveal the existence of other barriers to access.

           27.     As required by the ADA (remedial civil rights legislation) to properly

   remedy defendants’ discriminatory violations and avoid piecemeal litigation, plaintiff

   requires a full inspection of the defendants’ public accommodation in order to catalogue

   and cure all of the areas of non-compliance with the ADA. Notice is therefore given that

   plaintiff intends on amending the Complaint to include any violations discovered during

   an inspection that are not contained in this Complaint.

           28.     Defendants have endangered plaintiff’s safety and denied plaintiff the

   opportunity to participate in or benefit from services or accommodations because of

   disability.

           29.     Defendants have not satisfied their statutory obligation to ensure that their

   policies, practices, procedures for persons with disabilities are compliant with the laws.

   Nor have defendants made or provided reasonable accommodations or modifications to

   persons with disabilities.

           30.     Defendant Jamaica Group 26 LLC has failed to ensure that its lessee’s

   place of public accommodation and the elements therein are in compliance with the 1991

   Standards or the 2010 Standards; the Administrative Code, and the BCCNY and 2014

   NYC including but not limited to ensuring the maintenance of accessible features.

           31.     Plaintiff has a realistic, credible and continuing threat of discrimination

   from the defendants’ non-compliance with the laws prohibiting disability discrimination.

   The barriers to access within defendants' place of public accommodation continue to exist

   and deter plaintiff.

                                                 2
Case 1:19-cv-03628-NGG-VMS Document 1 Filed 06/20/19 Page 8 of 20 PageID #: 8




           32.     Plaintiff frequently travels to the area where defendants’ place of public

   accommodation is located.

           33.     Plaintiff intends to patronize the defendants’ place of public

   accommodation several times a year after it becomes fully accessible and compliant with

   the 1991 Standards or the 2010 Standards, the Administrative Code, and the relevant

   accessibility portions of the BCCNY and 2014 NYC.

           34.     Plaintiff is also a “tester” for the purposes of asserting basic civil rights

   and monitoring, ensuring, and determining whether defendants’ place of public

   accommodation is fully accessible and compliant with the 1991 Standards or the 2010

   Standards, the Administrative Code, and the relevant accessibility portions of the

   BCCNY and 2014 NYC.

           35.     Plaintiff intends to patronize the defendants’ place of public

   accommodation several times a year as “tester” to monitor, ensure, and determine

   whether defendants’ place of public accommodation is fully accessible and compliant

   with the 1991 Standards or the 2010 Standards, the Administrative Code, and the relevant

   accessibility portions of the BCCNY and 2014 NYC – all for the benefit of those

   similarly situated to plaintiff.

                            FIRST CAUSE OF ACTION
           (VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT)

           36.     Plaintiff realleges and incorporates by reference all allegations set forth in

   this Complaint as if fully set forth herein.

           37.     Plaintiff is substantially limited in the life activity of both walking and

   body motion range and thus has a disability within the meaning of the ADA. As a direct



                                                  3
Case 1:19-cv-03628-NGG-VMS Document 1 Filed 06/20/19 Page 9 of 20 PageID #: 9




   and proximate result of plaintiff’s disability, plaintiff uses a wheelchair for mobility, and

   also has restricted use of arms and hands.

          38.      The ADA imposes joint and several liability on both the property owner

   and lessee of a public accommodation. 28 C.F.R. 36.201(b).

          39.      Under the ADA, both the property owner and lessee are liable to the

   plaintiff and neither can escape liability by transferring their obligations to the other by

   contract (i.e. lease agreement). 28 C.F.R. 36.201(b).

          40.      Defendants have and continue to subject plaintiff to disparate treatment by

   denying plaintiff full and equal opportunity to use their place of public accommodation

   all because plaintiff is disabled. Defendants’ policies and practices have disparately

   impacted plaintiff as well.

          41.      By failing to comply with the law in effect for decades, defendants have

   articulated to disabled persons such as the plaintiff that they are not welcome,

   objectionable and not desired as patrons of their public accommodation.

          42.      Defendants have discriminated against the plaintiff by designing and/or

   constructing a building, facility and place of public accommodation that is not readily

   accessible to and usable by the disabled plaintiff and not fully compliant with the 1991

   Standards or the 2010 Standards. See 28 C.F.R. § 36.401(A)(1) and 42 U.S.C.

   §12183(a)(1).

          43.      Defendants’ place of public accommodation is not fully accessible and

   fails to provide an integrated and equal setting for the disabled, all in violation of 42

   U.S.C. §12182(b)(1)(A) and 28 C.F.R. § 36.203.




                                                 4
Case 1:19-cv-03628-NGG-VMS Document 1 Filed 06/20/19 Page 10 of 20 PageID #: 10




           44.     Upon making alterations to their public accommodation, defendants failed

    to make their place of public accommodation accessible to plaintiff to the maximum

    extent feasible in violation of 28 C.F.R. §§ 36.402 and 36.406.

           45.     Upon making these alterations to the primary function areas, defendants

    failed to make the paths of travel to the primary function areas accessible to plaintiff, in

    violation of 28 C.F.R. § 36.403.

           46.     28 C.F.R. § 36.406(5) requires defendants to make the facilities and

    elements of their noncomplying public accommodation accessible in accordance with the

    2010 Standards.

           47.     Defendants failed to make all readily achievable accommodations and

    modifications to remove barriers to access in violation of 28 C.F.R. § 36.304. It would

    be readily achievable to make defendants’ place of public accommodation fully

    accessible.

           48.     By failing to remove the barriers to access where it is readily achievable to

    do so, defendants have discriminated against plaintiff on the basis of disability in

    violation of § 302(a) and 302(b)(2)(A)(iv) of the ADA, 42 U.S.C. § 12182(a),

    (b)(2)(A)(iv), and 28 C.F.R. § 36.304.

           49.     In the alternative, defendants have violated the ADA by failing to provide

    plaintiff with reasonable alternatives to barrier removal as required by 28 C.F.R. §

    36.305.

           50.     Defendants failure to remove the barriers to access constitutes a pattern

    and practice of disability discrimination in violation of 42 U.S.C. § 12181 et. seq., and 28

    C.F.R § 36.101 et. seq.

                                                  5
Case 1:19-cv-03628-NGG-VMS Document 1 Filed 06/20/19 Page 11 of 20 PageID #: 11




           51.     Administrative Code §§ 19-152 and 7-210 impose a non-delegable duty on

    the property owner to repave, reconstruct, repair, and maintain its abutting public

    sidewalk. As a result, within the meaning of the ADA, Jamaica Group 26 LLC

    continuously controlled, managed and operated the public sidewalk abutting 161-10

    Jamaica Avenue, which includes the portion of the sidewalk constituting the entrance to

    defendants’ place of public accommodation.

           52.     Jamaica Group 26 LLC’s failure to construct and maintain an accessible

    entrance from the public sidewalk to defendants’ place of public accommodation

    constitutes disability discrimination in a violation of the ADA.

           53.     Defendants have and continue to discriminate against plaintiff in violation

    of the ADA by maintaining and/or creating an inaccessible public accommodation.

                         SECOND CAUSE OF ACTION
            (VIOLATIONS OF THE NEW YORK STATE EXECUTIVE LAW)

           54.     Plaintiff realleges and incorporates by reference all allegations set forth in

    this Complaint as if fully set forth herein.

           55.     Plaintiff suffers from various medical conditions that separately and

    together prevent the exercise of normal bodily functions in plaintiff; in particular, the life

    activities of both walking and body motion range. Plaintiff therefore suffers from a

    disability within the meaning of the Executive Law § 296(21).

           56.     Defendants have and continue to subject plaintiff to disparate treatment by

    denying plaintiff equal opportunity to use their place of public accommodation all

    because plaintiff is disabled.

           57.     Defendants discriminated against plaintiff in violation of New York State

    Executive Law § 296(2), by maintaining and/or creating an inaccessible place of public
                                                   6
Case 1:19-cv-03628-NGG-VMS Document 1 Filed 06/20/19 Page 12 of 20 PageID #: 12




    accommodation. Each of the defendants have aided and abetted others in committing

    disability discrimination.

            58.       Defendants have failed to make all readily achievable accommodations

    and modifications to remove barriers to access in violation of Executive Law §

    296(2)(c)(iii).

            59.       In the alternative, defendants have failed to provide plaintiff with

    reasonable alternatives to barrier removal as required in violation of Executive Law §

    296(2)(c)(iv).

            60.       It would be readily achievable to make defendants’ place of public

    accommodation fully accessible.

            61.       It would not impose an undue hardship or undue burden on defendants to

    make their place of public accommodation fully accessible.

            62.       As a direct and proximate result of defendants' unlawful discrimination in

    violation of New York State Executive Law, plaintiff has suffered, and continues to

    suffer emotional distress, including but not limited to humiliation, embarrassment, stress,

    and anxiety.

            63.       Plaintiff has suffered and will continue to suffer damages in an amount to

    be determined at trial.

                          THIRD CAUSE OF ACTION
          (VIOLATIONS OF THE ADMINISTRATIVE CODE OF THE CITY OF
                                NEW YORK)

            64.       Plaintiff realleges and incorporates by reference all allegations set forth in

    this Complaint as if fully set forth herein.




                                                    7
Case 1:19-cv-03628-NGG-VMS Document 1 Filed 06/20/19 Page 13 of 20 PageID #: 13




           65.     Plaintiff suffers from various medical conditions that separately and

    together, impair plaintiff’s bodily systems - in particular, the life activity of both walking

    and body motion range -and thus plaintiff has a disability within the meaning of the

    Administrative Code § 8-102(16).

           66.     The Local Civil Rights Restoration Act of 2005 (the “Restoration Act”),

    also known as Local Law 85, clarified the scope of the Administrative Code in relation to

    the New York City’s Human Rights Law. The Restoration Act confirmed the legislative

    intent to abolish “parallelism” between the Administrative Code and the Federal and New

    York State anti-discrimination laws by stating as follows:

           The provisions of this title shall be construed liberally for the accomplishment of
           the uniquely broad and remedial purposes thereof, regardless of whether federal
           or New York State civil and human rights laws, including those laws with
           provisions comparably-worded to provisions of this title, have been so construed.

    Restoration Act § 7 amending Administrative Code §8-130 (emphasis added). The

    Restoration Act is to be construed broadly in favor of plaintiff to the fullest extent

    possible.

           67.     Defendants have and continue to subject plaintiff to disparate treatment

    and disparate impact by directly and indirectly refusing, withholding, and denying the

    accommodations, advantages, facilities, and privileges of their place of public

    accommodation all because of disability in violation of the Administrative Code § 8-

    107(4). Each of the defendants have aided and abetted others in committing disability

    discrimination.

           68.     Defendants have discriminated, and continue to discriminate, against

    plaintiff in violation of the Administrative Code § 8-107(4) by designing, creating and/or

    maintaining an inaccessible commercial facility/space.
                                                  8
Case 1:19-cv-03628-NGG-VMS Document 1 Filed 06/20/19 Page 14 of 20 PageID #: 14




           69.     Defendants have subjected, and continue to subject, plaintiff to disparate

    treatment by directly and indirectly refusing, withholding, and denying the

    accommodations, advantages, facilities, and privileges of their commercial facility/space

    all because of disability in violation of the Administrative Code § 8-107(4).

           70.     In violation of Administrative Code § 8-107(6), defendants have and

    continue to, aid and abet, incite, compel or coerce each other in each of the other

    defendants’ attempts to, and in their acts of directly and indirectly refusing, withholding,

    and denying the accommodations, advantages, facilities, and privileges of their

    commercial facility/space and the place of public accommodation therein, all because of

    disability, as well as other acts in violation of the Administrative Code.

           71.     Administrative Code §§ 19-152 and 7-210 impose a non-delegable duty on

    the property owner to repave, reconstruct, repair, and maintain its abutting public

    sidewalk. As a result, Jamaica Group 26 LLC continuously controlled, managed and

    operated the public sidewalk abutting 161-10 Jamaica Avenue, which includes the

    portion of the sidewalk constituting the entrance to defendants’ place of public

    accommodation.

           72.     Jamaica Group 26 LLC’s failure to construct and maintain an accessible

    entrance from the public sidewalk to defendants’ place of public accommodation

    constitutes disability discrimination in a violation of the Administrative Code.

           73.     Defendants discriminated against plaintiff in violation of the

    Administrative Code, § 8-107(4), and Local Law 58 by maintaining and/or creating an

    inaccessible public accommodation.




                                                  9
Case 1:19-cv-03628-NGG-VMS Document 1 Filed 06/20/19 Page 15 of 20 PageID #: 15




           74.     As a direct and proximate result of defendants' unlawful discrimination in

    violation of the Administrative Code, plaintiff has suffered, and continues to suffer

    emotional distress, including but not limited to humiliation, stress, embarrassment, and

    anxiety.

           75.     Defendants’ long-standing refusal to make their place of public

    accommodation fully accessible was deliberate, calculated, egregious, and undertaken

    with reckless disregard to plaintiff’s rights under the Administrative Code.

           76.     By failing to comply with the law in effect for decades, defendants have

    articulated to disabled persons such as the plaintiff that they are not welcome,

    objectionable and not desired as patrons of their public accommodation.

           77.     Defendants engaged in discrimination with willful or wanton negligence,

    and/or recklessness, and/or a conscious disregard of the rights of others and/or conduct so

    reckless as to amount to such disregard for which plaintiff is entitled to an award of

    punitive damages pursuant to Administrative Code § 8-502.

           78.     By refusing to make their place of public accommodation accessible,

    defendants have unlawfully profited from their discriminatory conduct by collecting

    revenue from a non-compliant space and pocketing the money that they should have

    lawfully expended to pay for a fully compliant and accessible space. Defendants’

    unlawful profits plus interest must be disgorged.

           79.     Plaintiff has suffered and will continue to suffer damages in an amount to

    be determined at trial.




                                                 10
Case 1:19-cv-03628-NGG-VMS Document 1 Filed 06/20/19 Page 16 of 20 PageID #: 16




                          FOURTH CAUSE OF ACTION
            (VIOLATIONS OF THE NEW YORK STATE CIVIL RIGHTS LAW)

            80.    Plaintiff realleges and incorporates by reference all allegations set in this

    Complaint as if fully set forth herein.

            81.    Defendants discriminated against plaintiff pursuant to New York State

    Executive Law.

            82.    Consequently, plaintiff is entitled to recover the monetary penalty

    prescribed by Civil Rights Law §§ 40-c and 40-d for each and every violation.

            83.    Notice of this action has been served upon the Attorney General as

    required by Civil Rights Law § 40-d.

                                 FIFTH CAUSE OF ACTION
                               (COMMON LAW NEGLIGENCE)

            84.    Plaintiff realleges and incorporates by reference all allegations set in this

    Complaint as if fully set forth herein.

            85.    Defendants negligently designed, constructed, operated, repaired and

    maintained their place of public accommodation located at 161-10 Jamaica Avenue in a

    manner that has rendered their place of public accommodation unsafe to the disabled

    plaintiff.

            86.     At all relevant times, defendants, who hold their property open to the

    public, have had a duty to patrons such as plaintiff to design, construct, operate, repair,

    and maintain their place of public accommodation located at 161-10 Jamaica Avenue in a

    reasonably safe condition, including a duty to comply with the Administrative Code.

            87.    Defendants breached their duty by negligently designing, constructing,

    operating, repairing and maintaining their place of public accommodation located at 161-

                                                  11
Case 1:19-cv-03628-NGG-VMS Document 1 Filed 06/20/19 Page 17 of 20 PageID #: 17




    10 Jamaica Avenue in a manner that has unreasonably endangered the plaintiff’s physical

    safety and caused plaintiff to fear for plaintiff’s own safety.

           88.     Defendants failure to design, construct, operate, repair and maintain their

    place of public accommodation located at 161-10 Jamaica Avenue in a manner that is

    safe to the disabled plaintiff has proximately caused plaintiff emotional distress.

           89.     Defendants have had actual and constructive notice that their place of

    public accommodation located at 161-10 Jamaica Avenue is not safe to the disabled.

           90.     As a direct result of defendants’ negligence, plaintiff has suffered and

    continues to suffer emotional distress damages in an amount to be determined at trial.

                                          INJUNCTIVE RELIEF

           91.     Plaintiff will continue to experience unlawful discrimination as a result of

    defendants’ failure to comply with the above-mentioned laws. Therefore, injunctive

    relief is necessary to order defendants to alter and modify their place of public

    accommodation and their operations, policies, practices and procedures.

           92.     Injunctive relief is also necessary to make defendants' facilities readily

    accessible to and usable by plaintiff in accordance with the above-mentioned laws.

           93.     Injunctive relief is further necessary to order defendants to provide

    auxiliary aids or services, modification of their policies, and/or provision of alternative

    methods, in accordance with the ADA, Executive Law and the Administrative Code.

                                    DECLARATORY RELIEF

           94.     Plaintiff is entitled to a declaratory judgment concerning each of the

    accessibility violations committed by defendants against plaintiff and as to required




                                                  12
Case 1:19-cv-03628-NGG-VMS Document 1 Filed 06/20/19 Page 18 of 20 PageID #: 18




    alterations and modifications to defendants’ place of public accommodation, facilities,

    goods and services, and to defendants’ policies, practices, and procedures.

                         ATTORNEY’S FEES, EXPENSES AND COSTS

           95.      In order to enforce plaintiff’s rights against the defendants, plaintiff has

    retained counsel and is entitled to recover attorney’s fees, expenses and costs pursuant to

    the ADA and the Administrative Code. 42 U.S.C. §12205; 28 C.F.R. §36.505; and

    Administrative Code § 8-502.

                                           JURY DEMAND

                        Plaintiff demands a trial by jury on all claims so triable.

                                       PRAYER FOR RELIEF

           WHEREFORE, plaintiff respectfully requests that the Court enter a judgment

    against the defendants, jointly and severally, in favor of plaintiff that contains the

    following relief:

                 A. Enter declaratory judgment declaring that defendants have violated the

    ADA and its implementing regulations, Executive Law and Administrative Code and

    declaring the rights of plaintiff as to defendants' place of public accommodation, and

    defendants’ policies, practices and procedures;

                 B. Issue a permanent injunction ordering defendants to close and cease all

    business until defendants remove all violations of the ADA, the 1991 Standards or the

    2010 Standards, Executive Law and Administrative Code, including but not limited to the

    violations set forth above;

                 C. Retain jurisdiction over the defendants until the Court is satisfied that the

    defendants' unlawful practices, acts and omissions no longer exist and will not reoccur;

                                                    13
Case 1:19-cv-03628-NGG-VMS Document 1 Filed 06/20/19 Page 19 of 20 PageID #: 19




                D. Award plaintiff compensatory damages as a result of defendants'

    violations of New York State Executive Law and the Administrative Code of the City of

    New York;

                E. Award plaintiff punitive damages in order to punish and deter the

    defendants for their violations of the Administrative Code of the City of New York;

                F. Award plaintiff the monetary penalties for each and every violation of the

    law, per defendant, pursuant to New York State Civil Rights Law §§ 40-c and 40-d;

                G. Award reasonable attorney’s fees, costs and expenses pursuant to the

    Administrative Code;

                H. Find that plaintiff is a prevailing party in this litigation and award

    reasonable attorney’s fees, costs and expenses pursuant to the ADA; and

                I. For such other and further relief, at law or in equity, to which plaintiff may

    be justly entitled.

    Dated: June 20, 2019
           New York, New York
                                                   Respectfully submitted,

                                                   PARKER HANSKI LLC


                                                   By:     /s
                                                           Glen H. Parker, Esq.
                                                           Adam S. Hanski, Esq.
                                                           Robert G. Hanski, Esq.
                                                           Attorneys for Plaintiff
                                                           40 Worth Street, 10th Floor
                                                           New York, New York 10013
                                                           Telephone: (212) 248-7400
                                                           Facsimile: (212) 248-5600
                                                           Email:ash@parkerhanski.com
                                                           Email:ghp@parkerhanski.com
                                                           Email:rgh@parkerhanski.com
                                                  14
Case 1:19-cv-03628-NGG-VMS Document 1 Filed 06/20/19 Page 20 of 20 PageID #: 20




                                      15
